Per curiam.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of the Review Panel of the State Disciplinary Board which recommends that Respondent Spurgeon Green III receive a 90-day suspension, pursuant to Rule 9.4 (b) (1) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). This suspension arises out of Green’s having received the same sanction, by consent agreement, in Illinois for his violations of that state’s Rules of Professional Conduct.
Green has been a member of the bars of the states of Indiana since 1991, of Illinois since 1994 and of Georgia since 1995. In May 2004, the Supreme Court of Illinois issued an order imposing “discipline on consent” pursuant to that court’s Rule 762 (b), suspending Green from the practice of law for a period of 90 days effective June 7, 2004, and directing him to reimburse the Illinois State Bar Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of his suspension. This imposition of discipline arose out of Green’s neglect of a client matter in Illinois between 1995 and 1998 and Green’s false denial of liability for the $160,000 Illinois default judgment for legal malpractice that the client later obtained against Green (Green’s denial was made in 2002 in responsive pleadings filed in a collection action being pursued by the client in Georgia’s courts). The Illinois Supreme Court found that Green’s actions violated Rules 1.1, 1.3, 4.1 (a), 8.4 (a) (4) and 8.4 (a) (5) of the Illinois Rules of Professional Conduct and Illinois Supreme Court Rule 771. The Supreme Court of Illinois noted in mitigation that Green had no prior disciplinary history and in aggravation that Green had filed for bankruptcy rather than pay the $160,000 default judgment.
After receiving notice of the suspension, the Office of General Counsel of the State Bar of Georgia notified the Investigative Panel of the State Bar of Georgia which issued to Green, onAugust31,2004, a Notice of Reciprocal Discipline pursuant to Rule 9.4 of the Georgia Rules of Professional Conduct (“GRPC”) as set out in Bar Rule 4-102 (d). Green acknowledged service of the Notice on September 28, 2004 and has filed no objections to the imposition of reciprocal discipline in Georgia. The Review Panel then issued its report and recommendation finding that GRPC 9.4 (b) (3) mandates the imposition of identical discipline to that imposed in the other jurisdiction unless certain circumstances exist and that none of those circumstances exist in this case. Therefore, the Review Panel recommended, by a unanimous vote, that Green be suspended from the practice of law for a period of *31090 days with reinstatement subject to his providing sufficient evidence to the Disciplinary Panel of the State Bar of Georgia that he has reimbursed the Illinois State Bar Disciplinary Fund as required by the Illinois Supreme Court.
Decided May 9, 2005.
William P. Smith III, General Counsel State Bar, Elizabeth M. Williamson, Assistant General Counsel State Bar, for State Bar of Georgia.
Based on our review of the record, we agree with the Review Panel and hereby order that Spurgeon Green III be suspended for a period of 90 days from the date of this opinion with reinstatement being subject to the condition noted above. Green is reminded of his duties under Bar Rule 4-219.

Ninety-day suspension with conditions.


All the Justices concur.